DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26th, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzyk (U.S. Publication No. 2003/0082069).
Kuzyk discloses a method of adjusting a void volume in a basin (26) of a treatment apparatus, the method comprising:
Introducing a device (21) into the basin (26) of the treatment apparatus, the basin comprising the void volume (Figure 4) which is suitable to receive the device (21) and a treatment agent (28) as shown in Figures 1-6 (paragraph 27); 
Introducing a liquid treatment agent (28) into the basin (26) by way of introducing said liquid treatment agent to an expandable member (30), which is located within said basin, and thus introducing the liquid treatment agent into the basin (26);
Adjusting the void volume to an adjusted void volume by at least one of expanding and contracting the expandable member (30) positioned in the basin (paragraphs 17-19 and 43-48).

Regarding claim 28, Kuzyk continues to disclose that the expandable member (30) contacts the device (21) as shown in Figure 4.

Concerning claim 29, the reference also discloses circulating the liquid treatment agent (28) within the basin (paragraphs 46 and 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432) in view of Lin et al. (U.S. Publication No. 2001/0036422) which is herein referred to as ‘422.
Olson discloses a method of adjusting a void volume in a basin of a treatment apparatus, the method comprising:
Introducing a device (16) into the basin of the treatment apparatus, the basin comprising the void volume which is suitable to receive the device (16) and a treatment agent (28) as shown in Figures 1-6 (paragraph 27); 
Introducing a treatment agent to the basin (paragraph 16); and
Adjusting the void volume to an adjusted void volume by at least one of expanding and contracting an expandable member (52) positioned in the basin as noted in the subsequent step in paragraph 16 (See also paragraph 46).
While Olson discloses disinfecting a lumen with a gaseous disinfectant, the reference does not appear to disclose introducing a liquid treatment agent into the basin to produce the gaseous disinfectant.  ‘422 discloses a method of disinfecting a lumen device that is introduced within a basin, wherein the lumen device is disinfected with a gaseous disinfectant (paragraph 30) as set forth in the abstract.  The reference continues to disclose that the gaseous disinfectant is created by introducing a liquid treatment agent into the basin, and vaporizing said agent to produce the gaseous disinfectant (paragraph 50), wherein the introduction of a liquid agent into the basin and vaporizing said agent to produce the gaseous disinfectant is a readily well-known method for producing the gaseous disinfectant to sterilize the lumen (paragraphs 50 and 55-57).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to introduce a liquid treatment agent into the basin in the method of Olson in order to create the gaseous disinfectant because ‘422 discloses that the introduction of a liquid agent into the basin and vaporizing said agent to produce the gaseous disinfectant is a readily well-known successful and predictable method for producing a gaseous disinfectant to sterilize a lumen.  As such, claim 17 is unpatentable over Olson in view of ‘422.

Concerning claims 18 and 19, Olson continues to disclose treating the device (16) with the treatment agent by contacting the device (16) with the treatment agent (28) to sterilize the device (paragraph 36).

Regarding claim 20, Olson also discloses removing the device (16) from the basin after treating the device by contracting the expandable member (52) as set forth in paragraph 52.

With respect to claim 22, Olson further discloses filling the basin with the liquid treatment agent to a volume up to the adjusted void volume; as the liquid treatment agent is the gas that is condensed to produce the liquid (paragraph 50).

Concerning claim 23, the reference continues to disclose that expanding the expandable member (52) comprises filling a cavity of the expandable member (52) with a fluid, and contracting the expandable member (52) comprises removing the fluid from the cavity of the expandable member (paragraph 46).

With respect to claim 25, while Olson discloses that the method provides a sterilizing treatment agent to a lumen device with a treatment apparatus, and that common treatment apparatuses are endoscope reprocessors (paragraph 6) which would treat endoscopes (i.e. inherently known because of the name “endoscope reprocessor”), the reference does not specifically disclose that the device is an endoscope.  Nonetheless, because Olson acknowledges that an apparatus such as his are utilized to treat endoscopes, then it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the apparatus of Olson to treat an endoscope because Olson acknowledges that treatment devices analogous to his own are utilized for treating an endoscope, and therefore one of ordinary skill would expect to utilize the apparatus of Olson on an endoscope with a reasonable expectation of success in order to achieve the predictable result of sterilizing said endoscope.  As such, claim 25 is unpatentable over Olson.
Concerning the limitation of the apparatus being an endoscope reprocessor in claim 24, once the apparatus of Olson is utilized on an endoscope, then said apparatus affectively meets the limitations of an “endoscope reprocessor” as it “reprocesses” the endoscope by sterilizing said endoscope.  Thus, claim 24 is met by Olson as well.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432) in view of Lin et al. (U.S. Publication No. 2001/0036422), which is herein referred to as ‘422, as applied to claim 18 above; and further in view of Lin et al. (U.S. Patent No. 6,589,481), which is herein referred to as ‘481.
Olson is relied upon as set forth above.  Olson does not appear to disclose treating the lumen device with a treatment agent, wherein the treatment agent is heated to a temperature in a range of 30-80°C.  ‘481 discloses a method of treating a lumen device with a sterilizing treatment agent (abstract).  The reference continues to disclose heating the treatment agent to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device (column 13, lines 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to heat the treatment agent of Olson to a temperature in a range of 30-80°C in order to active the treatment agent and successfully sterilize said lumen device as exemplified by ‘481.  Thus, claim 21 is unpatentable over Olson in view of ‘481.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Publication No. 2015/0010432) in view of Lin et al. (U.S. Publication No. 2001/0036422), which is herein referred to as ‘422, as applied to claim 17 above; and further in view of Williams et al. (U.S. Publication No. 2009/0060798).
Olson is relied upon as set forth above.  While Olson discloses disinfecting a lumen of a medical device in the basin, the reference does not appear to disclose immersing the device in an ortho-phthalaldehyde liquid treatment agent for disinfection.  Williams discloses disinfecting a lumen of a device in a basin with a liquid treatment agent (Figure 2; paragraph 1).  The reference continues to disclose immersing the device in an ortho-phthalaldehyde liquid treatment agent for disinfection because immersion allows the disinfectant to remain in contact with more resistant contaminants for a longer period of time (paragraphs 84 and 85), and the concentration of ortho-phthalaldehyde can be actively monitored throughout the process (paragraphs 6 and 53).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to immerse the lumen of Olson in an ortho-phthalaldehyde liquid treatment agent for disinfection because immersion allows the disinfectant to remain in contact with more resistant contaminants for a longer period of time, and the concentration of ortho-phthalaldehyde can be actively monitored throughout the process as exemplified by Williams.  Thus, claims 26 and 27 are not patentable over Olson in view of Williams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799